Citation Nr: 0909216	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling, to include the issue of whether a rating 
in excess of 10 percent was warranted prior to August 12, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied a 
rating in excess of 10 percent for the Veteran's service-
connected lumbar spine disability, defined as chronic low 
back strain.

By a November 2005 rating decision rendered during the 
current appeal, the RO awarded an increased evaluation of 20 
percent, effective from August 12, 2005, for the service-
connected lumbar spine disability, and redefined this 
disability as lumbar disc disease at L5-S1.  

This appeal was previously before the Board in February 2005, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been productive 
of moderate limitation of motion through out the appeal 
period.  

2.  The veteran's lumbar spine disability is not shown to be 
productive of severe limitation of motion; or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.

3.  The veteran lumbar spine disability is not shown to be 
productive of incapacitating episodes lasting at least 4 
weeks but less than 6 weeks.  
4.  The Veteran's lumbar spine disability has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for lumbar spine 
disability were met prior to August 2005.   38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2002); Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5292, 5293, 5295 (2002); Diagnostic 
Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were addressed by a January 
2003 letter, which informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In March 2006, he 
was advised as to the assignment of disability ratings and 
effective dates pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the Board acknowledges that these 
notice letters do not fully meet the requirements set forth 
in Vazquez-Flores, creating a presumption of prejudice to the 
Veteran, this error did not affect the essential fairness of 
the adjudication. 
In the present case, the Veteran was provided the diagnostic 
criteria specific to his service-connected lumbar spine 
disability in the July 2003 Statement of the Case, and in 
Supplemental Statements of the Case issued in August 2003 and 
April 2004.  The Veteran's claim was readjudicated in a 
November 2005 Supplemental Statement of the Case.  

Moreover, the Veteran has demonstrated familiarity with what 
is necessary to substantiate his claim, he underwent multiple 
VA examinations and also testified at an RO hearing in 
January 2004 as to the affect his service-connected lumbar 
spine disability has on his employment and daily life.  
Additionally, the Veteran is represented by an organization 
that is intimately familiar with his case and what is 
necessary to substantiate his claim on appeal.  Therefore, 
the Board is confident that any notice deficiencies do not 
affect the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted.  For this reason, no 
further action is required regarding the duty to notify.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded multiple pertinent VA 
examinations.

Analysis

Historically, the Veteran filed a claim to have his 
disability evaluation increased from 10 percent in January 
2003.  A November 2005 rating decision increased the 
Veteran's disability rating to 20 percent, effective from 
August 12, 2005 (the date of a VA examination which the RO 
determined showed the condition had worsened). 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected lumbar spine disability was 
initially evaluated under Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  During the pendency of this appeal, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine set forth in 38 C.F.R. § 4.71a.  
This revision, effective September 26, 2003, changed the 
diagnostic codes for spine disorders to 5235 through 5243.  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
68 Fed. Reg. 51443 (August 27, 2003).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  However, the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  If revised rating criteria are more 
favorable to the Veteran, the revised regulation can only be 
applied to rate the Veteran's disability for periods 
following the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  

The RO addressed the Veteran's claim for an increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran 
when the Board applies the regulatory revisions of September 
26, 2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  In this regard, the 
Board notes the terms "slight," "moderate," and "severe" 
under Diagnostic Code 5292 are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Additionally, intervertebral disc syndrome is addressed under 
Diagnostic Code 5293.  Under this code, in effect throughout 
the appeal period, preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warrants a 10 percent disability rating when there 
are incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, also in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The medical evidence of record consists of VA treatment 
records and VA examination reports dated March 2003 and 
August 2005.  The evidence of record also consists of the 
Veteran's statements and testimony at a January 2004 RO 
hearing.

The Board finds that prior to the amendments made to the 
relevant criteria effective on September 26, 2003, the 
preponderance of the evidence supports a 20 percent rating 
under Diagnostic Code 5292.  Specifically, the medical 
evidence reflects the presence of mild paraspinal spasm, mild 
disc bulging of the disc material at L5-S1, and subjective 
complaints of pain on bending and radiating pain and numbness 
down both lower extremities.  The report of a March 2003 VA 
examination shows limitation of motion of the lumbar spine 
(20 degrees extension, 70 degrees forward flexion, 20 degrees 
lateral flexion bilaterally, and 20 degrees rotation 
bilaterally), straightening of the normal lordotic curve, and 
tightness to the paralumbar muscles.  Taken together, this 
may be reasonably interpreted as reflecting the presence of 
moderate limitation of motion.  However, the range of motion 
findings at the March 2003 VA examination do not demonstrate 
severe limitation of motion so as to warrant a rating in 
excess of 20 percent under Diagnostic Code 5292.  

The medical evidence also fails to reflect severe strain to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5295.  Despite findings of muscle spasm and degenerative 
disc disease, the Veteran demonstrated forward flexion to 70 
degrees  and lateral flexion to 20 degrees bilaterally at the 
March 2003 VA examination.  Further, the evidence reflects 
normal gait, negative straight leg tests, and does not 
indicate listing of the whole spine or positive Goldthwaite's 
sign.  

Other diagnostic codes are not applicable because there is no 
objective medical evidence of ankylosis and the medical 
evidence fails to reflect any incapacitating episodes as 
defined by regulation to warrant a rating for intervertebral 
disc syndrome.  VA treatment reports dated in November 2002 
and January 2003 indicate normal neurological findings and no 
muscle wasting.  Similarly, the March 2003 VA examination 
report reflects no sensory loss to the lower extremities.  
The report also shows the Veteran reported that while he had 
missed work a number of times secondary to his back 
condition, he had not been prescribed bed rest by a physician 
over the past year.  Accordingly, a higher rating under 
Diagnostic Code 5293 is inappropriate.  

As mentioned previously, in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings.  For rating the neurological manifestations of a 
back disability, Diagnostic Code 8520 (sciatic nerve 
dysfunction) is relevant.  The lowest rating under this 
section is 10 percent and requires mild paralysis of the 
sciatic nerve.  The medical evidence of record does not 
indicate the Veteran's service-connected lumbar spine 
disability causes paralysis of the sciatic nerves and, as 
mentioned above, the neurological functions on examinations 
were normal.  Accordingly, this does not provide a basis for 
an increased rating.

Thus, the Board finds that the preponderance of the evidence 
supports the finding that a disability rating of 20 percent, 
and no higher, is warranted for the period prior to 
September 26, 2003, under Diagnostic Code 5292.

In reaching this determination, the Board has also considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2008); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2008).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  Regarding the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2008).  The evidence, 
however, fails to establish that the Veteran had additional 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement, and the Board has 
already taken into consideration his complaints of pain in 
determining that his lumbar spine disability warrants a 20 
percent disability rating for limitation of motion of the 
lumbar spine.

Accordingly, in evaluating under the rating criteria prior to 
September 26, 2003, the Veteran's service-connected lumbar 
spine disability would be rated as 20 percent.

Turning to the time period after September 2003, VA treatment 
records show continued treatment for the Veteran's low back 
pain with disc space narrowing at L5-S1, and stretching of 
the normal lordotic curvature.  A March 2004 VA treatment 
report indicates that the Veteran was exercising and walking 
2-3 times a week with his wife.  

In August 2005, in accordance with the February 2005 Board 
remand, the Veteran underwent a VA examination, at which time 
he complained of back pain made worse by bending and upon 
straightening, and which radiates to the right buttocks.  The 
Veteran reported that he does all the activities of daily 
living unassisted, but that back pain limits his tasks as a 
mail carrier.  He reported daily use of a back brace and that 
he thought he had to go to bed for seven days for pain relief 
once or twice in the past 12 months.  

Physical examination revealed a normal gait.  The Veteran got 
on the treatment table and turned over rapidly.  He bent over 
to pick up his clothes and shoes without any signs of 
difficulty such as wincing, bracing, or resting on the table.  
Range of motion testing of the thoracolumbar spine revealed 
forward flexion to 70 degrees, (55 degrees on repetition), 
extension to 26 degrees (20 degrees on repetition), left 
lateral flexion to 28 degrees (22 degrees on repetition), 
right lateral flexion to 28 degrees (18 degrees on 
repetition), left lateral rotation to 25 degrees (24 degrees 
on repetition), right lateral rotation to 25 degrees (22 
degrees on repetition).  It was noted that slight decrease in 
range of motion on repetition may have been due to decreased 
effort.  

Forward flexion of the lumbar spine revealed normal 
flexibility, and straight leg test was normal without any 
sign or complaint of pain.  There was no evidence of muscle 
spasm (including on forward bending or lateral spine motion).  
There was no loss of lateral motion and Goldthwaite's sign 
was negative.  Additionally, there was no muscle atrophy, and 
neurologic examination was normal.  There was no ankylosis.  
Waddell's test was positive for very mild discomfort at L5-
S1.

The report refers to a previous VA MRI which revealed mild 
disc bulging and disc space narrowing at L5-S1 with no nerve 
compression.  The diagnosis was lumbar disc disease at L5-S1.  
The examiner noted that he was unable to estimate function in 
a flare-up without undue speculation because the Veteran did 
not mention anything about flare-ups.  

The record reflects that the Veteran was evaluated by another 
VA physician that same day, apparently for the specific 
purpose of evaluating neurological function.  At that 
examination, the Veteran reported that he had to go to bed 
when he got home as a result of back pain 10-12 times in the 
past month, and that it had been around 6 weeks since he 
missed work (3 days) because of back pain.  He also reported 
using a TENS unit every night.  The examination report shows 
a diagnosis of low back pain without any sign of neurologic 
deficit.  A September 2005 addendum to the report reflects 
that an updated MRI showed mild degenerative changes, small 
annular tear at L5-S1 with small disc protrusion and mild 
foraminal stenosis.

As the foregoing evidence reflects, there are no range of 
motion measurements of the Veteran's lumbar spine from 
September 26, 2003 to August 11, 2005, but there is also 
nothing indicating that his condition had improved.  Thus, 
the Board finds that prior to August 12, 2005, the Veteran 
did not have more than moderate limitation of motion of the 
lumbar spine, warranting a 20 percent evaluation under 
Diagnostic Code 5292.  The Board notes that since there is no 
evidence of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement, a higher 
rating under 5292 is not warranted.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995)  Additionally, as the evidence from 
September 26, 2003 to August 11, 2005 fails to show ankylosis 
of the spine, a higher disability rating is not warranted 
under either the old or new rating criteria on this basis.  
Nor does the evidence reflect intervertebral disc syndrome or 
any neurologic manifestations of the Veteran's lumbar spine 
disability.  As such, an increased rating under Diagnostic 
Code 5293 for intervertebral disc syndrome or Diagnostic Code 
8520 for sciatic nerve dysfunction is inappropriate. 

Accordingly, in evaluating under the old and new rating 
criteria, the Veteran's service-connected lumbar spine 
disability would be rated as 20 percent from September 26, 
2003 to August 11, 2005.

Under the current rating criteria, since it contemplates 
pain, the Veteran's service-connected lumbar spine disability 
does not warrant a rating in excess of 20 percent from August 
12, 2005.  Specifically, the objective medical evidence does 
not reflect limitation of flexion of 30 degrees or less, or 
ankylosis.  

The Veteran's lumbar spine disability also does not warrant a 
higher rating from August 12, 2005 under the old rating 
criteria.  Although the August 2005 VA examinations reflect 
disc space narrowing and degenerative changes, they show no 
evidence of a severe strain.  Specifically, limitation of 
forward flexion was to 70 degrees (to 55 degrees on 
repetition), there was negative Goldthwaite's sign, no loss 
of lateral motion, no listing of the whole spine to the 
opposite side, and normal gait.  Accordingly, a 40 percent 
rating under 5295 is inappropriate.  

Additionally, a 40 percent rating under 5292 for severe 
limitation of motion of the lumbar spine is not warranted.  
In reaching this determination the Board has considered the 
decreased range of motion on repetition demonstrated at the 
August 2005 VA examination.  However, there is no indication 
this decrease in range of motion was due to weakness, 
fatigability, incoordination, or pain; rather, the examiner 
suggested it was due to decreased effort.  That conclusion is 
supported by the fact that the Veteran did not demonstrate 
pain or fatigue indicators (such as wincing, bracing, or 
resting) during the examination, and exhibited no difficulty 
or pain getting on the examination table or getting dressed.  
Thus, despite the Veteran's complaints of pain, an increased 
rating under Diagnostic Code 5292 based on weakness, 
fatigability, incoordination, or pain is inappropriate in 
this case.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
currently-assigned 20 percent rating contemplates his 
complaints.

Likewise, a higher disability rating is not warranted under 
either the old or new rating criteria on the basis of 
ankylosis of the spine as the evidence fails to establish the 
Veteran's spine is ankylosed.  In fact, the August 2005 VA 
examination report expressly indicates no ankylosis.  

Although the Veteran has reported requiring bed rest due to 
his back pain, the medical evidence does not reflect this to 
be prescribed or any abnormal neurological findings.  As 
such, an increased rating under Diagnostic Code 5293 for 
intervertebral disc syndrome or Diagnostic Code 8520 for 
sciatic nerve dysfunction is not warranted.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent from August 12, 
2005 is warranted.
 
Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the Veteran has reported that his back 
disability impacts his tasks as a mail carrier, he continues 
to be employed in that position.  Neither does the evidence 
show that the Veteran has had frequent periods of 
hospitalization that has interfered with his employment or 
daily life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.


ORDER

Entitlement to a disability rating of 20 percent for service-
connected lumbar spine disability prior to August 12, 2005 is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


